U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): December 16, 2010 Commission File No. 000-53612 Bonanza Goldfields Corp. (Name of small business issuer as specified in its charter) Nevada 26-2723015 (State or Other Jurisdiction (I.R.S. Employer of Incorporation) Identification No.) 736 East Braeburn Drive, Phoenix, AZ85022 (Address of principal executive offices) (602) 488-4958 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective December 16, 2010, Chris Tomkinson resigned as member of the Board of Directors.Mr. Tomkinson had no disagreement with the Company on any matter related to Bonanza Goldfields Corp.'s operations, policies or practices. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. None. 2 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934 the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant Bonanza Goldfields Corp. Date: January 5, 2011 By: /s/ David Janney David Janney Chief Executive Officer 3
